DETAILED ACTION
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Claim Objections
Claim 25 is objected to because of the following informalities:  
-In claim 25 (line 1), “25. The system of ANY ONE of claims 13 to 24. ”
The claim 25 should dependent only from one claim.
Appropriate correction is required.
Allowable Subject Matter
Claims 3-6, 16-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 09/14/2021. This communication is considered fully responsive and sets forth below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,11-15,21,and 24-25are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by BERUTO et al US 2019 0230705 A1

Regarding claim1, BERUTO et al US 2019 0230705 A1 discloses a method comprising:
starting a data reception from a shared transmission medium[0094] discuss passive RS module  receive data from the medium),
detecting a collision at a shared transmission medium [0111]-[0115]  RS module  detects collision , and  informs the MAC of a collision 
waiting to send receive data to a link layer until after a delay period at least partially responsive to detecting the collision  [0111]-[0115]  RS module  detects collision , and  informs the MAC of a collision ,wherein RS module sense that data is present on the medium , RS module   received the data  for a period of time :  from the time that the Variable plca_eri is set to TRUE  and continued until variable plca_eri is set to FALSE, i.e until there are no data on the medium( i.e. delay period)([0094]-0095])( i.e. RS module is in receiving state (i.e. cannot transmit data to mac), hold the received data until the end of the reception (until variable plcaeri is set to FALSE)  (i.e. end of the delay period)  ; and 
after ending the data reception from the shared transmission medium [0094]-[0095] discuss RS module comprises checks the variable plca_eri , which is set to FALSE as soon as  no data is present on the medium. (i. e. the reception of the data is ended),
;
[0117] the data module   informs the MAC module that the medium is free (active) and it is possible to transmit the data.

Regarding claim13, BERUTO et al US 2019 0230705 A1 discloses A system, comprising: an interface operatively couple a physical layer side of the system and a link layer side of the system (see fig.1,a MAC  and a PHY coupled to each other via an interface, e.g., a MII interface); 
a receive datapath move receive data at the physical layer side of the system toward the link layer side of the system [0066]-[0067] discuss a data exchange module (= RS module) ,exchanges data between MAC  layer and  PHY layer ),
the moving the receive data comprising: starting a data reception from a shared transmission medium[0094] discuss passive RS module  receive data from the medium); and 
delaying at least some of the moving of the receive data until after a delay period at least partially responsive to detecting the collision at a shared transmission medium
[0111]-[0115]  RS module  detects collision , and  informs the MAC of a collision ,wherein RS module sense that data is present on the network , RS module hold the received the data  for a period of time :  from the time that the Variable plca_eri is set to TRUE  and continued until variable plca_eri is set to FALSE, i.e until there are no data on the medium( i.e. delay period)([0094]-0095]) ( i.e. RS module is in receiving state (i.e. cannot transmit data to mac), hold the received data until the end of the reception (until variable plcaeri is set to FALSE)  (i.e. end of the delay period) , and
[0067] discuss The data exchange module ,which called RS module (i.e. a tuning circuitry) , implements the functions of the PLCA Reconciliation Sublayer, which is implemented in Physical Layer within Layer 1(.e. Physical Layer ) (see[0061]-[0062]);
the tuning circuitry configured to, after an end of the data reception from the shared transmission medium ([0094]-[0095] discuss RS module  checks the variable plca_eri , which is set to FALSE as soon as  no data is present on the medium(i.e. the reception of the data is ended),
generate signaling for indicating that the shared transmission medium is active
[0117] the data module 2040 informs the MAC module that the medium is free (active) and it is possible to transmit the data.

Regarding claims 2 and 15, BERUTO discloses all the features with respect to claim 1 and 13, respectively.
BERUTO discloses after an end of the delay period ([0094]-[0095] discuss RS module checks the variable plca_eri , which is set to FALSE as soon as  no data is present on the medium(i.e. the reception of the data is ended), starting to send delayed receive data to the link layer [0066]-[0067] discuss a data exchange module (= RS module) ,exchanges data between MAC  layer and  PHY layer.  
Regarding claims 11, BERUTO discloses all the features with respect to claim 1 .
BERUTO further  discloses detecting a collision at the shared transmission medium ,wherein the waiting to send receive data to the link layer until after the delay period is responsive to the detecting the collision.  [0094]-[0095] discuss passive RS modules sense that data is present on the network( i.e. detect collision), RS modules set Variable plca_eri  to TRUE and  continued until there are no data on the medium, RS modules set Variable plca_eri  to FALSE) ( examiner’s note :the time period for setting Variable plca_eri  to TRUE(i.e. receiving the data from the medium)  to time period for setting Variable plca_eri  to FALSE(the end of the reception ) teach the delay period).
Regarding claims 12, BERUTO discloses all the features with respect to claim 1. BERUTO further discloses wherein the waiting to send receive data to the link layer until after the delay period comprises: waiting to send the receive data to the link layer until after a uniform delay period [0094]-[0095] discuss passive RS modules sense that data is present on the network ( i.e. detect collision), RS modules set Variable plca_eri  to TRUE and  continued until there are no data on the medium, RS modules set Variable plca_eri  to FALSE) ( examiner’s note :the time period for setting Variable plca_eri  to TRUE(i.e. receiving the data from the medium)  to time period for setting Variable plca_eri  to FALSE(the end of the reception ) teach the delay period)
.  Regarding claim14, BERUTO discloses all the features with respect to claim 13.
BERUTO discloses  wherein the receive datapath comprises sensing circuitry to provide a collision signal indicative of a collision at the shared transmission medium, and wherein the receive datapath to delay some of the moving of the receive data until after the delay period responsive to the collision signal[0094]-[0095] discuss passive RS modules sense that data is present on the network ( i.e. detect collision), RS modules set Variable plca_eri  to TRUE and  continued until there are no data on the medium, RS modules set Variable plca_eri  to FALSE) ( examiner’s note :the time period for setting Variable plca_eri  to TRUE(i.e. receiving 
 Regarding claim21, BERUTO discloses all the features with respect to claim 13.
BERUTO discloses wherein the receive datapath comprises a delay circuit ([0068] discuss RS module comprises a PLCA delay line module) store delayed received data ([0110] discuss the RS module holds some data in the buffer to be transmitted.) 
 Regarding claim24, BERUTO discloses all the features with respect to claim 13.
BERUTO discloses wherein the delaying some of the moving of the receive data until after the delay period comprises: delaying some of the moving of the receive data until after a uniform delay period [0094]-[0095] discuss passive RS modules sense that data is present on the network ( i.e. detect collision), RS modules set Variable plca_eri  to TRUE and  continued until there are no data on the medium, RS modules set Variable plca_eri  to FALSE) ( examiner’s note :the time period for setting Variable plca_eri  to TRUE(i.e. receiving the data from the medium)  to time period for setting Variable plca_eri  to FALSE(the end of the reception ) teach the delay period)
Regarding claim 25, the combination of BERUTO discloses all the features with respect to claims 13 to 24.
BERUTO a system-in-a-package (SiP), wherein the SiP comprises: a physical layer side of the system; a link layer side of the system; and the interface, wherein the interface operatively couples the physical layer side of the system and the link layer side of the system ( see fig 1, layer1 Physical layer ,layer2 Data Link ,and MIII (i.e. a system-in-a-package (SiP) ).

Claims 7-10, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over BERUTO et al US 2019 0230705 A1    in view of Kim et al US 2019 0313446 A1

Regarding claim7, BERUTO discloses all the features with respect to claim 1.
BERUTO does not disclose asserting, at an output, a first signal for a period substantially equal to the delay period.
Kim et al US 2019 / 0313446 A1discloses asserting, at an output, a first signal for a period substantially equal to the delay period [0116] discuss  a transmitter that is being deferred may immediately send a frame once carrier-sense is deasserted, instead of being deferred up to as high as 52.4 ms
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of BERUTO by including asserting, at an output, a first signal for a period substantially equal to the delay period, as disclosed by Kim in order to improve performance, achieving ease, and/or reducing cost of implementation (see [0144]).
Regarding claim8, the combination of BERUTO and Kim discloses all the features with respect to claim 7.
 BERUTO discloses wherein the output at which the first signal is asserted is assigned to exclusively signal carrier activity at the shared transmission medium([0112]-[0116] discuss due to the collision ,the data module  is informing the MAC module that the medium is already taken and no transmission is possible.
Regarding claim9, the combination of BERUTO and Kim discloses all the features with respect to claim 7.
BERUTO does not disclose de-asserting, at the output, the first signal for a period substantially equal to an inter-frame gap.  
However, Kim et al US 2019 / 0313446 A1discloses  de-asserting, at the output, the first signal for a period substantially equal to an inter-frame gap [0131] discuss PHY deasserts CRS 1324 during time period between TP 3 and TP 9, and transmits a frame during time period TP8 after an IPG 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of BERUTO by including de-asserting, at the output, the first signal for a period substantially equal to an inter-frame gap,as disclosed by  Kim in order to  improve performance, achieving ease, and/or reducing cost of implementation (see[0144]).
Regarding claim10, the combination of BERUTO and Kim discloses all the features with respect to claim 9.
The combination of BERUTO does not disclose finishing delayed receive data to an output for sending receive data to the link layer at or before the first signal is re-asserted.  
However, Kim et al US 2019 / 0313446 A1discloses finishing providing delayed receive data to an output for sending receive data to the link layer at or before the first signal is re-asserted [0131] discuss PHY deasserts CRS  during time period between TP 3 and TP 9, and transmits a frame during time period TP8 after an IPG 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of BERUTO by including finishing providing delayed receive data to an output for sending receive data to the link layer at , as disclosed by Kim in order to improve performance, achieving ease, and/or reducing cost of implementation (see[0144]).
Regarding claim22, the combination of BERUTO discloses all the features with respect to claim 21.
While BERUTO hold receive data ([0110] discuss the RS module holds some data in the buffer to be transmitted.),but   BERUTO does not explicitly wherein the delay circuit comprises: a delay line configured to hold receive data for a period of time; and a delay logic configured to adjust the period of time that the delay line holds receive data .
However, Kim et al US 2019 / 0313446 A1 discloses wherein the delay circuit comprises: a delay line configured to hold receive data for a period of time; and a delay logic configured to adjust the period of time that the delay line holds receive data [0131] discuss PHY detects the collision,, and asserts signal COL during the time period, wherein  PHY deasserts CRS  during time period between TP 3 and TP 9, and transmits a frame during time period TP8 after an IPG
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of BERUTO by including wherein the delay circuit comprises: a delay line configured to hold receive data for a period of time; and a delay logic configured to adjust the period of time that the delay line holds receive data ,as disclose  by  Kim in order to  improve performance, achieving ease, and/or reducing cost of implementation (see[0144])
Regarding claim23, the combination of BERUTO and Kim discloses all the features with respect to claim 22.
 does not disclose wherein the delaying some of the moving of the receive data until after the delay period comprises: delaying some of the moving of the receive data until after a uniform delay period.
However, Kim et al US 2019 / 0313446 A1 discloses wherein the delaying some of the moving of the receive data until after the delay period comprises: delaying some of the moving of the receive data until after a uniform delay period [0116] discuss a transmitter that is being deferred may immediately send a frame once carrier-sense is deasserted, instead of being deferred up to as high as 52.4 ms.
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of BERUTO by including wherein the delaying some of the moving of the receive data until after the delay period comprises: delaying some of the moving of the receive data until after a uniform delay period, as disclose  by  Kim in order to  improve performance, achieving ease, and/or reducing cost of implementation (see[0144]).
Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. 
Applicant’s argument:
Applicant argued that the reference cited fail to the limitation in independent claims, especially “detecting a collision at the share transmission medium .waiting to send receive data to a link layer until after delay period after a least partially response detecting collision.” 
Examiner’s answer:
Examiner respectfully disagree with the applicant for the following reason:

 After the termination of the collision, i.e. no data in transmission medium, RS module informs the MAC that the medium is free (i.e. active), 
BERUTO discloses the limitations in claims 1 and 13, respectively, furthermore BERUTO discloses the dependent claims, as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478